DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show that “[e]ach of the resonators 12 may have one end portion fixed to the substrate 11 and may extend toward the cavity 15, as illustrated in FIG. 2”, as described in the specification (paragraph [0051], lines 3-4), since no “cavity 15” is shown in FIG. 2.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0050], line 3: “a cavity 15 formed therethrough” appears, yet, if “formed therethrough”, it would more properly be termed an aperture 
Paragraph [0055], line 2: “an attenuation ratio” appears; this is not defined in the specification (and does not appear to be customarily used in this technical field) – it appears its intended meaning may be “ratio of device sensitivity to device sensitivity in the direction of maximum device sensitivity” 
Paragraph [0056], lines 1-5: the intended meaning of this sentence cannot be understood; it may be that the intended meaning becomes clearer if “20 dB, a” in line 4 is replaced with “20 dB, if a” 
Paragraph [0056], lines 5-10: “sound amount”, appears – it cannot be determined whether this is to refer to a sound intensity (which falls off in the far field approximation with inverse distance from a sound source) or to a sound energy ((which falls off in the far field approximation with the square of the inverse distance from a sound source) 
Paragraph [0056], lines 5-10: information in speech and music is predominantly in a frequency range of about 3 kHz to 5 kHz, corresponding to a sound wavelength on the order of 3 to 4 inches; a far field approximation is appropriate when the distance from the sound source to the field point is much greater than a wavelength, and when the distance from the sound source to the field point is much greater than a characteristic size of the sound source – neither of these conditions can be shown to be satisfied (judging from the TV in FIG. 20; thus, the assertion that the “sound amount” falls off with inverse of the distance from the source is likely not true, at least for sound emissions from the TV speakers) 
Paragraph [0056], final line: “and input” appears instead of, perhaps, “input” 
The specification includes a second paragraph [0001] following paragraph [0116] and preceding paragraph [0117]. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification discloses and illustrates a directional acoustic sensor 10 in FIGS. 1 and 2; by the time the specification describes FIG. 5, the application conflates the directional acoustic sensor 10 with a “resonance unit”, presumably different from any of the individual “resonators” making up the directional acoustic sensor 10 of FIG. 1, however, this is never made clear.  Beginning in paragraph [0058], Applicant changes the terminology so that “directional acoustic sensor 100” includes multiple instances of “directional acoustic sensor 10” of FIG. 1, but now those are referred to as “resonance units” 110 and 120, muddying the distinction between a directional acoustic sensor and a resonance unit (which is never properly defined in the specification, although FIGS. 1 and 2 clearly show “resonators” and a “directional acoustic sensor”).  Applicant’s further use of “attenuation ratio” to refer to what is nothing more than directional sensitivity appears to indicate that Applicant is unfamiliar with customary and conventional practice in this field. 
The discussion of FIG. 9 in paragraph [0068] refers to displacements A and B; these are never defined, and it is not clear what the meaning of “displacement” could be, and thus unclear how Applicant intends to use the term.  Moreover, in paragraph [0069], the specification includes a sentence fragment “the first and second resonators move in-phase”; it is not clear what this could mean, since there has been little, if any, previous discussion of resonators moving at all.  Further, reference to “resonators” at this point, without previous discussion outside of the discussion of FIGS. 1 and 2, suggests that either critical information is absent from the specification, or the specification is conflating “resonator” with “resonance unit” (which has earlier, e.g., in discussion of FIG. 5, been conflated with “directional acoustic sensor”).  Still further, the application would benefit from an additional drawing showing a resonator of FIGS. 1-2 with an impinging acoustic signal at some single frequency, and the response of the cantilever, weighted beam to the forcing; it is believed that the response of such a resonator is not simply given by the phase relationships shown in FIG. 9, except perhaps at a single frequency (cf. also the amplitude vs. frequency plot of FIG. 3; based on known behavior of weakly damped harmonic oscillators, accompanying phase functions for each of the individual resonators of FIGS. 1-2 would vary from -90 degrees at well below the resonant frequency to +90 degrees at well above the resonant frequency). 
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use of a difference of two resonance unit signals, does not reasonably provide enablement for use of a difference of a plurality of resonance unit signals, when the plurality includes more than two resonance units (a “difference” is non-specific unless the two distinct resonance units as source of the two signals are specified, out of the plurality of resonance units).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for acoustic sensors, resonance units, or resonators having directionalities differing by 90 degrees, does not reasonably provide enablement for acoustic sensors, resonance units, or resonators having directionalities differing by other than 90 degrees.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1 and 10 recite “a plurality of resonance units” and “a difference between the output signals of the plurality of resonance units”.  This is indefinite when the plurality includes more than two resonance units, since in that case a difference can be determined nonuniquely. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645